Case 1:16-cr-00515-NGG-LB Document 104-1 Filed 09/21/20 Page 1 of 10 PageID #: 6279
                                                                        EFFECTIVE DATE: SEPTEMBER 17, 2020




                  Settlement Agreement and Full and Final Release of All Claims

           This Settlement Agreement and Full And Final Release of All Claims (the “Agreement”)

   is entered into between (1) certain clients of Wilson Sonsini Goodrich & Rosati (“WSGR”), who,

   along with their respective shareholdings of Africo Resources Limited, are listed in Exhibit A hereto

   and are signatories hereto (collectively, the “Identified Victims”), and who represent and warrant

   Exhibit A to be a true and accurate statement of their respective shareholdings in Africo Resources

   Limited, and (2) OZ Africa Management GP, LLC (“OZ Africa”), referred to herein collectively

   as the “Parties.”

           WHEREAS, in an Order dated August 29, 2019, the Honorable Nicholas G. Garaufis, United

   States District Judge for the Eastern District of New York (the “Court”) ruled that the Identified

   Victims are victims under the Mandatory Victims Restitution Act (MVRA), Title 18, United States

   Code, Section 3663A, of the offense to which OZ Africa pled guilty in the matter captioned United

   States v. OZ Africa Management GP, LLC, Docket No. 1:16-cr-00515-NGG (E.D.N.Y.) (the

   “Criminal Case”).

           NOW THEREFORE, in consideration of the Parties’ respective obligations set forth below,

   and subject to the conditions set forth below, the Parties hereby agree that:

           1.      Payment of Restitution Amount. Provided that the Court determines that: an

   amount not greater than $141,000,000 (the “Restitution Amount”) is the full amount of restitution for

   which OZ Africa is liable for paying in the Criminal Case, and so rules as part of the sentencing of

   OZ Africa in the Criminal Case (the “Criminal Restitution Order”), then on the day of sentencing,

   OZ Africa shall transfer $136,000,000 (One Hundred Thirty Six Million US Dollars) (the “Settlement

   Payment”), to WSGR as payment by OZ Africa to the Identified Victims fully satisfying OZ Africa’s

   obligations under this Agreement. The Settlement Payment shall be held by WSGR in its escrow


                                                      1
Case 1:16-cr-00515-NGG-LB Document 104-1 Filed 09/21/20 Page 2 of 10 PageID #: 6280




   account for ten business days after sentencing before any distribution is made to the Identified

   Victims. At the conclusion of that ten-day period, provided the Court has not entered an Order that

   OZ Africa must pay restitution above the Restitution Amount, WSGR will be free to distribute the

   Settlement Payment to the Identified Victims. If at any time from the execution of this Agreement

   through the ten-day period following sentencing the Court enters an Order that the amount OZ Africa

   must pay in restitution is more than the Restitution Amount, then, subject to any further agreement of

   the Parties hereto, this Agreement and all of the Parties’ obligations under this Agreement shall be

   terminated and become null and void to the same extent as if they never existed. For the avoidance

   of doubt, if this Agreement is terminated before the conclusion of the ten-day period after sentencing,

   WSGR will not distribute the Settlement Payment and will return it to OZ Africa within 24 hours of

   OZ Africa’s request.

          2.      No Challenges to Payment. OZ Africa and the Identified Victims agree that,

   provided the Court enters the Criminal Restitution Order consistent with Paragraph 1 above, they will

   not in any forum challenge: (i) the amount and appropriateness of the Settlement Payment; (ii) the

   status of any of the Identified Victims as victims under the MVRA; or (iii) the manner and pro -rata

   distribution by WSGR of the Settlement Payment to the Identified Victims. OZ Africa and the

   Identified Victims reserve the right to challenge or appeal any aspect of the Criminal Restitution

   Order that is not consistent with the provisions of this agreement.

          3.      Nature of Payment. The Parties agree that once the Settlement Payment is

   distributed by WSGR, the Settlement Payment, in its entirety, represents restitution for economic

   losses with respect to the Identified Victims’ ownership interest in Africo Resources Limited,

   which is the entirety of the loss suffered by the Identified Victims in the Criminal Case. Unless

   otherwise required by law, no Party shall take any position inconsistent with the preceding



                                                      2
Case 1:16-cr-00515-NGG-LB Document 104-1 Filed 09/21/20 Page 3 of 10 PageID #: 6281




   sentence for any applicable income tax purpose (including for purposes of Section 162(f) of the

   Internal Revenue Code).

              4.   Other Victim Claims. Should potential victims who have received notice from

   the Government (the “Newly Identified Victims”) come forward who account for more than

   $5,000,000 of potential restitution based on the number of shares reflected on the list used by the

   Government for such notice or such other evidence of shareholdings as the Newly Identified

   Victims produce when they come forward, and based on the same per-share value as each of the

   Identified Victim’s per-share interest in the Settlement Payment, OZ Africa reserves the right to

   terminate this Agreement, in which case all of the Parties’ obligations under this Agreement shall be

   terminated and become null and void to the same extent as if they never existed. In the event the

   Newly Identified Victims account for less than $5,000,000 of potential restitution, but other potential

   victims come forward who assert claims that when added to those Newly Identified Victims who have

   come forward, aggregate to more than $5,000,000 in potential restitution, the Parties will confer in

   good faith to determine if the Restitution Amount is likely to be exceeded, and if so, OZ Africa

   reserves the right to terminate this Agreement, in which case all of the Parties’ obligations under

   this Agreement shall be terminated and become null and void to the same extent as if they never

   existed.

              5.   Final Restitution Award at Sentencing. Should the Court at sentencing indicate

   that it is inclined to defer the full and final award of restitution, or any portion of it, for any period

   after sentencing, under Title 18, United States Code, Section 3664(d)(5) (which the parties expressly

   agree does not apply to this case) or otherwise, the Parties will jointly request that the Court adjourn

   sentencing so that the Court can enter a full and final award of restitution at sentencing on the

   adjourned date. In the event the Court then adjourns the sentencing at the request of the parties, this



                                                       3
Case 1:16-cr-00515-NGG-LB Document 104-1 Filed 09/21/20 Page 4 of 10 PageID #: 6282




   Agreement will remain in full force and effect during that period of adjournment. If the Court does

   adjourn the sentencing, at the new sentencing date, if the Court enters a full and final award of

   restitution that is not more than the Restitution Amount, OZ Africa will make the Settlement Payment

   on the date of sentencing as provided for in Paragraph 1 above, and Paragraph 1 will then apply in its

   entirety. On the other hand, if at the new sentencing date the Court enters a full and final award of

   restitution that is more than the Restitution Amount, then, subject to any further agreement of the

   Parties hereto, this Agreement and all of the Parties’ obligations under this Agreement shall be

   terminated and become null and void to the same extent as if they never existed. Should the Court

   not adjourn the sentencing, proceed with sentencing, enter a restitution order, and provide for

   additional victims to come forward for a period of time beyond the sentencing date, and should the

   Court then Order restitution that in the aggregate is not more than the Restitution Amount, then this

   Agreement will remain in full force and effect, and at the end of the period prescribed by the Court,

   OZ Africa will make the Settlement Payment to WSGR’s escrow account as provided in Paragraph 1

   hereof, which can then be distributed to the Identified Victims pursuant to the terms of paragraph

   1. On the other hand, if during that additional period of time, the Court Orders that restitution be paid

   by OZ Africa above and beyond the Restitution Amount, then, subject to any further agreement of

   the Parties hereto, this Agreement and all of the Parties’ obligations under this Agreement shall be

   terminated and become null and void to the same extent as if they never existed.

           6.      Release of Claims. Upon WSGR distributing the Settlement Payment, and for good

   and valuable consideration, each of the Identified Victims, on behalf of themselves and their agents,

   heirs, executors, administrators, attorneys, representatives, successors and assigns, and in the case

   of any Identified Victim that is a legal entity their parents, subsidiaries, affiliates, agents, officers,

   directors, shareholders, employees, attorneys, representatives, successors and assigns (together,



                                                       4
Case 1:16-cr-00515-NGG-LB Document 104-1 Filed 09/21/20 Page 5 of 10 PageID #: 6283




   the “Victim Releasees”), and OZ Africa, on behalf of itself and its current and former agents,

   attorneys, representatives, successors, assigns, parents, subsidiaries, affiliates, officers, directors,

   shareholders, employees, members, divisions, branches, agencies, insurers, representatives,

   fiduciaries, trustees, administrators, authorized persons, supervisors, managers, and all related

   entities and their agents, including but not limited to its past and present corporate parents,

   (together, the “Defendant Releasees”), hereby voluntarily, irrevocably and unconditionally release

   and forever discharge one another from any and all liability, claims (legal, administrative,

   arbitration, or otherwise), defenses, causes of action, obligations, duties, penalties, attorneys’ fees,

   costs, damages, injuries, or liabilities of any nature whatsoever, whether based in contract, tort,

   breach of duty, statute, or other legal or equitable theory of recovery, whether now known or

   unknown, whether past, present, or future, related to, arising out of, or concerning, whether directly

   or indirectly, the Criminal Case or any conduct underlying the Criminal Case. The Victim

   Releasees and the Defendant Releasees expressly waive and relinquish all rights and benefits under

   any law or legal principle, of any jurisdiction, which provides that general releases do not extend

   to claims unknown to the Parties at the time of the release, and each of the Victim Releasees and

   the Defendant Releasees affirms that they have been fully advised of the significance thereof.

           7.      Execution and Enforceability: This Agreement will become fully binding on OZ

   Africa and those Identified Victims who have executed this Agreement upon the execution of this

   Agreement by OZ Africa and Identified Victims representing 90% of the equity interests of the

   Identified Victims (the “90% Signature Threshold”). After the 90% Signature Threshold is

   reached, WSGR will continue to use its best efforts to secure the signature of all remaining

   Identified Victims, and will not make any distribution to any Identified Victims who have not

   executed this Agreement until such Identified Victim(s) have executed this Agreement. For any



                                                      5
Case 1:16-cr-00515-NGG-LB Document 104-1 Filed 09/21/20 Page 6 of 10 PageID #: 6284




   Identified Victims that do not execute this Agreement within 45 days of sentencing, then subject

   to any Order of a court of competent jurisdiction, WSGR will return to OZ Africa the amount of

   the Settlement Payment attributable to those Identified Victims’ equity interest.

          8.      No Admissions. Nothing contained herein shall be deemed to be an admission of any

   sort by any Party, or an acknowledgment of the correctness of any stipulation in the Agreement,

   including the Settlement Payment and the Restitution Amount, and each Party agrees not to argue

   otherwise in the Criminal Case, including any appeal therefrom, or any other forum or dispute, except

   to the extent the dispute concerns the enforcement of this Agreement.

          9.      No Waiver. A failure by either Party to insist on compliance with any term,

   covenant or condition contained in this Agreement shall not be deemed a waiver of that term,

   covenant or condition. Nor shall any waiver or relinquishment of any right or power contained in

   this Agreement at any one time or more times be deemed a waiver or relinquishment of any right

   or power at any other time or times.

          10.     No Other Actions. Consistent with the Release of Claims in Paragraph 6 above,

   the Identified Victims and OZ Africa hereby represent and warrant that they have not commenced

   or filed any action, complaint, grievance, demand for arbitration, lawsuit or claim of any nature

   concerning any subject, in any venue or forum, against any of the Releasees. The Identified

   Victims and OZ Africa also represent and warrant that they will not appeal, challenge or otherwise

   seek review, recovery or recoupment, by writ of mandamus or otherwise, of the Settlement

   Payment provided it is made and distributed. For the avoidance of doubt, nothing in this

   Agreement is intended to preclude OZ Africa from appealing or challenging any award of

   restitution ordered to be paid to any identified victim other than the Identified Victims.




                                                     6
Case 1:16-cr-00515-NGG-LB Document 104-1 Filed 09/21/20 Page 7 of 10 PageID #: 6285




          11      Remedies. Considering the Defendant Releasees may be irreparably harmed by

   any breach of this Agreement by any Identified Victim, and remedies at law may be inadequate to

   protect the Defendant Releasees against any such actual or threatened breach of this Agreement,

   the Parties agree OZ Africa or any of the Defendant Releasees may seek injunctive relief, including

   specific performance to enjoin an action by an Identified Victim. Nothing about this paragraph is

   intended to limit any of the equitable or legal remedies of any of the Parties hereto.

          12.     Entire Agreement. This Agreement constitutes the entire agreement between and

   among the Parties hereto and supersedes any and all other agreements, understandings, and

   negotiations or discussions, either oral or in writing, expressed or implied, between and among the

   Parties hereto. This Agreement cannot be amended except in a writing duly executed by the

   Parties. This Agreement can be signed in counterparts, with each such signature page constituting

   a part of this Agreement

          13.     Governing Law. This Agreement is made and entered into in the state of New

   York and shall in all respects be interpreted, enforced, and governed under the laws of said state

   without giving effect to conflicting laws or provisions thereof.

          14.     Representations. OZ Africa represents that the signatory to this Agreement is duly

   authorized to do so.

          15.     Notice. All notices under this Agreement to any Party shall be deemed to be

   sufficient if contained in a written document delivered in person or sent by electronic mail,

   nationally recognized overnight courier or personal delivery, addressed to:




                                                    7
Case 1:16-cr-00515-NGG-LB Document 104-1 Filed 09/21/20 Page 8 of 10 PageID #: 6286




        If to the Identified Victims:

                               Michael Sommer
                               Morris Fodeman
                               Wilson Sonsini Goodrich & Rosati
                               130 Avenue of the Americas
                               New York, NY 10019
                               Email: msommer@wsgr.com
                                      mfodeman@wsgr.com


        If to OZ Africa:

                               Anirudh Bansal
                               Cahill Gordon & Reindel LLP
                               32 Old Slip
                               New York, NY 10005
                               Email: abansal@cahill.com




                REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

                               SIGNATURE PAGE TO FOLLOW




                                               8
Case 1:16-cr-00515-NGG-LB Document 104-1 Filed 09/21/20 Page 9 of 10 PageID #: 6287




                        DOCKET NO. 1:16-cr-00515-NGG
                         SETTLEMENT AGREEMENT
                 AND FULL AND FINAL RELEASE OF ALL CLAIMS
                             SIGNATURE PAGE


                                         OZ Africa Management GP, LLC



                                         By:
                                               Name: Robert Shafir
                                               Title: Authorized Person

                                         Date: September 12, 2020




                                         9
Case 1:16-cr-00515-NGG-LB Document 104-1 Filed 09/21/20 Page 10 of 10 PageID #: 6288




                           DOCKET NO. 1:16-cr-00515-NGG
                            SETTLEMENT AGREEMENT
                    AND FULL AND FINAL RELEASE OF ALL CLAIMS
                                SIGNATURE PAGE

      Identified Victims: See Exhibit A




                                          10
